An habeas corpus was directed to the Bishop of Durham, to bring a prisoner into this court. He made no return. Noy applied for another writ, under pain, etc. For in 43 E., 3, an habeas corpus was returned from Bourdeaux. 5 R., 2, 1.
It was said by one of the clerks of the Crown that oftentimes acertiorari had been returned from Durham. But the Bishop, before he would make a return on the writ, wanted to have his privilege recited thereon.
*CURIA. We will not change the ancient course, forms, and usages.